In his motion for rehearing appellant urges that since he had been tried and convicted in the county court of Cherokee County for carrying a pistol, which was found in his car at the time the officers also found therein the whisky whose transportation forms the basis for his conviction in the case before us; and since all testimony relating to the finding of the whisky, as well as the pistol, was introduced in the county court hearing upon appellant's trial for the unlawfully carrying of said pistol, — the admission of such testimony was immaterial, inflammatory and prejudicial.
No plea of former conviction or jeopardy was filed in this case, but as part of the grounds of his objection to testimony appellant urges as above set out. We do not know what proper place the testimony as to the transportation of the whisky had on the trial of appellant in the county court for illegally carrying a pistol in connection with such transportation, but find nothing before us upon which appellant could properly base his objection to the introduction upon this trial of the testimony as to the carrying of the pistol. Such testimony has been held admissible in a case for the illegal transportation of intoxicating liquor.
Perceiving no valid ground of objection, the motion for rehearing will be overruled.
Overruled.